Kennedy, J.
delivered the opinion of the Court.
We think there is nothing in the exceptions taken to the de- ' cree of the Court, in this case by the appellant.
It is -alleged, that the Court below erred in recommitting the former confirmed report of the auditors, merely for the purpose of making distribution. The first report of the auditors did not set forth the evidence, or the facts necessary to enable the Court to decree a distribution or disposition of the balance which the auditors found in the hands of the assignee ; and hence it became requisite that the Court should be informed, whether all the creditors, having claims upon the fund assigned, were paid or not; and if not, to ascertain who they were, that held such unpaid claims, and the amount thereof. Then the most convenient and ready mode, certainly, and perhaps as correct as any other, of doing this, was to refer the matter for this purpose to auditors, that they might report to the Court the facts and the evidence relating thereto, in order that the Court might distribute the trust fund still on hand, agreeably to the rights of the parties interested and concerned therein. And we must say, that we are unable to perceive any thing in the acts of assembly on the subject, which seems to prohibit this course.
Again, it is objected, that the auditors were incompetent to make a distribution. It is, however, a misapprehension to' suppose that the auditors were to make an order to this effect: that *500unquestionably belonged to the Court alone: their authority, in this respect, could not even have been delegated by them to the auditors. The Court are therefore only to be considered as having recommitted the matter to the auditors, that they might report to the Court in what manner and how the trust fund had been distributed and applied by the assignee so far as he had done so; and likewise the names of the claimants, together with the nature and amount of their respective claims to the balance; and the manner also in which, from the facts and evidence to be reported by the auditors, they should think the same ought to be ^istl'ikuted. Rut still, it must be understood, *that this was only to be done for the information of the Court, so that the Court might decree thereon; and of course, if the Court should approve of the distribution reported or proposed by the auditors, it was unnecessary for the Court to do more than to confirm it; which made the distribution the act of the Court to all intents and purposes.
It is also further objected, that because there appeared to be but one person making a claim upon the balance in the hands of the assignee, when the auditors had the matter reconlmitted to them, with a view to a distribution, the Court were not authorized to recommit the case to the auditors for such purpose. And again, that the claim of this person being contested, a jury ought to have been called in, as it was requested by the assignee, to have decided upon it. Now, although Thomas W. Eayre was the only person, who, by his petition to the Court, made a claim upon the balance, as a creditor of the assignors, yet there might have been, for aught the Court could well know, others who had just claims thereon, and in amount, too, more than sufficient to absorb the whole of it; and therefore it could not be improper in the Court to appoint auditors to meet the exigency that might exist. And as to the calling in of a jury to decide upon the merits of the petitioner’s claim, that was clearly discretionary with the Court. They were to judge whether the intervention of a jury was requisite or not for such purpose. 'It is also further objected, that the auditors did not report the whole of the evidence; and that enough has not been reported to show that the distribution is right. The truth of the first part of this objection, even admitting it to be good, has not been shown: and as to the latter part thereof, it does not appear that injustice has been done by the decree of the Court: on the contrary, we think it is well sustained in law by the evidence, and sufficiently certain to give it validity. The decree of the Court below is therefore affirmed.
Decree affirmed.
Cited by Counsel, 7 Watts & Sergeant, 30.